Gary, P. J. I concur, but add as a further opinion of the court, that the pleas were mere waste paper. The first special plea was that the appellee held the note for the benefit of the payee, and that the appellant indorsed it without consideration. The legal title to the note being in the appellee was enough. Foster v. Second Nat’l Bank, 61 Ill. App. 272; Whitford v. Herting, 60 Ill. App. 413. And the want of consideration for the guaranty is not the subject of a special plea, if it be specially demurred to— as this was—on the ground that it amounts to the general issue. Klein v. Currier, 14 Ill. 237. The other special plea is that the appellee held the note for the benefit of the payee, and that before this suit was commenced, the appellant was summoned as garnishee in an attachment suit—which was still pending—against the payee and maker. At the most, this was only pleadable in abatement, not in bar. The effect of holding it to be a bar, if proved, would be that if the ■ attachment suit failed, the appellee could never sue again. Guard v. Whiteside, 13 Ill. 7. But the modern rule probably is that such attachment is only cause for postponing the cause in which such defense is interposed, until the attachment is disposed of. 1 Ency. Pl. & Pr. 765; Roche v. Rhode Island Ins., 2 Ill. App. 360; Brickey v. Davis, 9 Ill. App. 362. NTowhere was such matter ever held to be a bar. Affirmed.